Exhibit 10.3


 

[img1ex10-1f10q033109.gif]

   Marketing Services, Inc.

Merchandising * Marketing Intelligence * Database Marketing * Teleservices *
E-Commerce


Services Defined by the Return They Generate



This is Counterpart No. 2 of 2 serially numbered counterparts. To the extent
that this document constitutes chattel paper under the Uniform Commercial Code,
no security interest in this document may be created through the transfer and
possession of any counterpart other than Counterpart No. 1.

 

EQUIPMENT LEASING SCHEDULE NO. 002

Dated: as of September 1, 2008

(this "Schedule")

Incorporating by Reference

Master Lease Agreement dated as of July 1, 2008

between

SPAR Marketing Services, Inc., as "Lessor",

and

SPAR Marketing Force, Inc., as "Lessee"

(as the same may be supplemented or amended from time to time

in the manner provided therein the "Master Agreement")

 

LESSEE AGREES TO LEASE THE HEREIN DESCRIBED EQUIPMENT FROM LESSOR, AND LESSOR BY
ACCEPTANCE OF THIS SCHEDULE, AGREES TO LEASE THE EQUIPMENT TO LESSEE ON THE
TERMS AND CONDITIONS SET FORTH IN THIS SCHEDULE, WHICH HEREBY INCORPORATES
HEREIN BY REFERENCE ALL OF THE TERMS AND PROVISIONS OF THE MASTER AGREEMENT WITH
THE SAME FORCE AND EFFECT AS THOUGH FULLY SET FORTH HEREIN.

.

 

Rental Commencement Date: 9/1/08

 

Purchased From:

Cost

SSE Products, Inc.

 

d/b/a SSE Technologies

 

 

 

Handheld Computer Series
9500 with supporting modems and cables
previously purchased

$200,594.00

 

 

 

Term:

36 Months

Lease Rate Factor:

3.1%

Monthly Rental Payment:

$5,533.28

 

 



--------------------------------------------------------------------------------



[img2ex10-1f10q033109.gif]

   Marketing Services, Inc.

Merchandising * Marketing Intelligence * Database Marketing * Teleservices *
E-Commerce


Services Defined by the Return They Generate



THIS SCHEDULE, TOGETHER WITH THE MASTER AGREEMENT AND THE OTHER DOCUMENTS
REFERRED TO HEREIN AND THEREIN AND/OR EXECUTED IN CONNECTION HEREWITH OR
THEREWITH, CONSTITUTE THE ENTIRE AGREEMENT BETWEEN LESSOR AND LESSEE AS TO THE
LEASING OF THE EQUIPMENT. LESSEE ACKNOWLEDGES THAT ON OR BEFORE LESSEE'S
EXECUTION AND DELIVERY OF THIS SCHEDULE IT RECEIVED A COPY OF THE PURCHASE ORDER
AND OTHER PURCHASE CONTRACTS EVIDENCING THE ACQUISITION OF THE EQUIPMENT BY
LESSOR

 

BY EXECUTION OF THIS SCHEDULE, THE UNDERSIGNED CERTIFIES THAT HE/SHE HAS READ
THIS SCHEDULE, HAS EXECUTED AND ENTERED INTO THIS SCHEDULE

ON BEHALF OF LESSEE AND IS DULY AUTHORIZED TO DO SO

 

 



LESSOR

LESSEE

 

 

 

 

/s/ Robert G. Brown

/s/ James R. Segreto

Robert G. Brown
Chairman and Chief Executive Officer
SPAR Marketing Services, Inc.

James R. Segreto
Chief Financial Officer
SPAR Marketing Force, Inc.

 

 

 

 





--------------------------------------------------------------------------------



 